Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 8, 2011, which, among other things, charged claimant with a recoverable overpayment of emergency unemployment compensation benefits.
Substantial evidence supports the determination of the Unemployment Insurance Appeal Board that claimant was obliged to repay federally funded emergency unemployment compensation (see Pub L 111-5, div B, tit II, § 2001 [a], 123 US Stat 115; Pub L 110-252, tit IV, § 4001 et seq., 122 US Stat 2323; Matter of Shamilov [Commissioner of Labor], 68 AD3d 1293, 1294 [2009]) and federal additional compensation (see Pub L 111-5, div B, tit II, § 2002 [b], 123 US Stat 115) benefits to which she was not entitled. Inasmuch as claimant did not appeal from the Board’s decision that she was not entitled to those benefits, she was required to repay them unless the overpayment was without fault on her part and “ ‘equity and good conscience’ militate [d] in favor of a waiver of repayment” (Matter of Silver [Commissioner of Labor], 84 AD3d 1634, 1635 [2011], quoting Pub L 110-252, tit IV § 4005 [b], 122 US Stat 2323). She admittedly failed to apply for such a waiver on the forms provided, despite being advised in writing that she would have to repay the benefits if she did not. Therefore, we perceive no basis upon which to disturb the Board’s decision.
Claimant’s remaining contentions, to the extent they are properly before us, have been considered and found to be unavailing.
Peters, P.J., Stein, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.